Exhibit 10.1 to Form 8-K

 

AMENDED EMPLOYMENT AGREEMENT

 

THIS AMENDED EMPLOYMENT AGREEMENT is made as of December 5, 2017, by and between
BOWL AMERICA INCORPORATED, hereinafter called “Corporation”, and Leslie H.
Goldberg, hereinafter called “Goldberg.”

 

WITNESSETH:

 

WHEREAS, the Corporation’s prior Employment Agreement with Goldberg expired on
July 2, 2017;

 

WHEREAS, the parties desire to enter into a new employment contract to go into
effect as of July 3, 2017; and

 

WHEREAS, Goldberg is an important and valuable executive with recognized
leadership and experience in the bowling industry, and the Corporation deems it
to be in its interest and in the interest of its stockholders to secure
Goldberg’s services for the Corporation and subsidiaries as may be designated by
the Corporation.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:

 

1. The Corporation hereby employs Goldberg, and Goldberg hereby agrees to work
for Corporation, for a term of one year commencing as of July 3, 2017, and
expiring at the end of Corporation’s next fiscal year on July 1, 2018.

 

2. Goldberg shall serve as President of the Corporation, performing the
functions and duties normally performed by such an officer.

 

3. Goldberg shall devote his full time and attention to the affairs of the
Corporation. In the event of a change in the managerial control of the
Corporation, Goldberg shall have the option of not performing any services
outside of the Greater Washington, D.C. area.

 

4. Goldberg shall be entitled by way of remuneration for his services the sum of
$52,000 per year to be paid in bi-weekly installments. Goldberg shall receive as
additional annual compensation payable within seventy-five (75) days after the
close of Corporation’s fiscal year two percent (2%) of the consolidated annual
net profits prior to income taxes of the Corporation and its subsidiaries that
exceeds $2,500,000.00; provided, however, that for purposes of calculating any
such bonus, the inclusion in net income of any gain from the sale of assets
other than in the ordinary course of business will be mutually agreed upon by
Mr. Goldberg and the Compensation Committee of the Corporation’s Board of
Directors.

 

5. In the event that Goldberg leaves the employ of the Corporation at the
termination of this Agreement or in the event that he becomes disabled during
the term of this Agreement so that he cannot carry on his duties as President,
he shall act as consultant to the Corporation. The Corporation shall indemnify
Goldberg and hold him harmless from liability for acts or decisions made by him
while performing consulting services for the Corporation to the greatest extent
permitted by applicable law. The Corporation shall use commercially reasonable
efforts to obtain coverage for Goldberg under any insurance policy now in force
or hereafter obtained insuring officers and directors of the Corporation against
such liability for his services as a consultant to the Corporation. He shall
receive as compensation an annual sum equal to $52,000, payable in monthly
installments each year for a term of ten (10) years. For the remainder of
Goldberg’s life, Goldberg shall have the option to remain covered by the
Corporation’s health insurance plans and shall pay the same proportionate amount
of the premium as the other officers of the Corporation; provided that if the
Corporation’s health insurance plans shall be discontinued or otherwise
unavailable to Goldberg for any reason, the Corporation shall pay for comparable
health insurance coverage for Goldberg for the remainder of Goldberg’s life.

 

 

--------------------------------------------------------------------------------

 

 

6. This Agreement is purely personal with Goldberg and in the event of his death
during the contract period or during the period that he receives income pursuant
to Provision No. 5 of this Agreement, then this Agreement shall terminate and
the obligations of the Corporation to make any further payments shall cease.

 

7. Goldberg hereby agrees that he will not associate himself in any manner with
any bowling company or other enterprise which is or would be in competition with
the Corporation in the Greater Washington, D.C. area; Greater Baltimore,
Maryland, area; Greater Richmond, Virginia, area; Greater Jacksonville, Florida,
areas; and/or in any other area in which Corporation should open a future
bowling center during the period that Goldberg is receiving payments pursuant to
Provision No. 5 hereof.

 

(Remainder of page intentionally left blank; signature page to follow)

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amended Employment Agreement
effective as of the date set forth above.

 

BOWL AMERICA INCORPORATED

 

ATTEST:

                 

By: /s/ Cheryl A Dragoo 

 

By: /s/Albert B. Young

Cheryl A. Dragoo 

 

Albert B. Young

Senior Vice President and CFO 

 

Assistant Secretary

         

 

/s/ Leslie H. Goldberg 

Leslie H. Goldberg

Individually

 

3